[Cite as In re J.M., 127 Ohio St. 3d 8, 2010-Ohio-4935.]




                                        IN RE J.M.
              [Cite as In re J.M., 127 Ohio St. 3d 8, 2010-Ohio-4935.]
Court of appeals’ judgment vacated in part on the authority of State v. Arnold,
          and cause remanded to the court of appeals.
    (No. 2009-1589 — Submitted July 6, 2010 — Decided October 14, 2010.)
          APPEAL from the Court of Appeals for Pike County, No. 08CA782,
                                     2010-Ohio-1484.
                                  __________________
          {¶ 1} The discretionary appeal was accepted in this case on Proposition
of Law No. I and held for the decision in State v. Arnold, 126 Ohio St. 3d 290,
2010-Ohio-2742, 933 N.E.2d 775.
          {¶ 2} We are unable to determine from the court of appeals’ opinion
whether the juvenile court erroneously admitted statements by the child victim to
child advocacy center employees. It is uncertain whether the statements were
made for forensic or medical purposes and, if the statements were made for
forensic purposes, whether their admission was harmless error. Accordingly, the
portion of the court of appeals’ judgment with respect to appellant J.M.’s third
assignment of error is vacated, and the cause is remanded to the court of appeals
for further proceedings consistent with State v. Arnold.
          PFEIFER, LUNDBERG STRATTON, O’CONNOR, LANZINGER, and CUPP, JJ.,
concur.
          BROWN, C.J., concurs in judgment only.
          O’DONNELL, J., concurs in the judgment to vacate the judgment of the
court of appeals in part but would remand for application of the principles
articulated in his dissenting opinion in State v. Arnold.
                                  __________________
                            SUPREME COURT OF OHIO




       Timothy Young, Ohio Public Defender, and Angela Miller, Assistant
Public Defender, for appellant, J.M.
                           ______________________




                                       2